IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00308-CV
 
Ryan Hanson,
                                                                                    Appellant
 v.
 
Erving Jensen, Kenneth Dean AND
Cheryl Lawson,
                                                                                    Appellees
 
 
 

From the 52nd District
Court
Coryell County, Texas
Trial Court No. COT-10-39673
 

MEMORANDUM  Opinion

 




Appellant has filed a motion
to dismiss this appeal.  Appellees have not filed a response.  Accordingly, the
appeal is dismissed.  See Tex. R.
App. P. 42.1(a)(1).
 
FELIPE REYNA
                                                                                                Justice

Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal dismissed
Opinion
delivered and filed October 27, 2010
[CV06]